DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status,
Claims 1—14 were filed on 06/26/2020.
Claim 13 is cancelled.
Claims 1—12 and 14 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) [“a receive part”, “an identification-determination part”, “a decryption part”, “a transmit part”, “convert part”, etc.] are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim recite “A store medium storing program to be installed into an information processing device”; such that the claim is not clear if it is a software program; or, the “medium” may include signals and carrier waves, which are non-statutory. Defining the “medium” as “non-transitory medium” is suggested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 11, 12 & 14 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being Anticipated by “Soumiya” et al. [US 2006/0112271 A1].

REGARDING Claim 1. Soumiya disclose An information processing device comprising: 
a receive part that receives information from user terminal [see FIG.1, where Soumiya disclose MAIL RECEIVING UNIT 14 that “receives mail from the terminal 3 via the network” (par.0042)]; an identification-determination part that identifies a user based on information from the user terminal and determines whether a file, which is target, is readable [see FIG.1, where Soumiya disclose DETERMINATION UNIT 18 that “accesses the management table 20, acquires mail processing information associated with an account of a destination of the mail, and determines a processing content for the mail” (par.0043)]; and a decryption part that decrypts the file, which is encrypted, in a case where it is determined by the identification-determination part that the file is readable by the user [see FIG.1, where Soumiya disclose DECRYPTION UNIT 32 that “decrypts received encrypted mail” (par.0044)]. 

Soumiya disclose claim 8. The information processing device, according to claim 1, further comprising a transmit part that transmits information to the user terminal [see FIG.1, where Soumiya disclose MAIL TRANSMITTING UNIT 40 that “transmits the received mail stored in the mail storage unit” (par.0044)], wherein the receive part receives a first file, which is encrypted, from the user terminal, the decryption part decrypts the first file, which is encrypted, a convert part that converts the first file, which is decrypted, into a second file is provided [see FIG.1, where Soumiya disclose DECRYPTION UNIT 32 that “decrypts received encrypted mail” (par.0044)], and the transmit part transmits the second file, which is converted by the convert part, to the user terminal [see FIG.6, where Soumiya disclose REFORMAT INTO PLAINTEXT MAIL S29 (par.056)].

Soumiya disclose claim 11. The information processing device, according to claim 1, further comprising a transmit part that transmits information to the user terminal [see FIG.1, where Soumiya disclose MAIL TRANSMITTING UNIT 40 that “transmits the received mail stored in the mail storage unit” (par.0044)]; and an encryption part that encrypts the file, wherein the receive part receives a fourth file from the user terminal, when the identification-see FIGS.4 and 7, where Soumiya disclose ENCRYPTED MAIL S21 and ENCRYPTION UNIT 208 (par.0056, 0068)]. 
Claims 12 & 14. They are An information. And A store medium claim that recite similar limitation as that of claim 1 above. They are rejected for the same rationale. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2—4 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Soumiya” et al. [US 2006/0112271 A1] in view of “Pauker” et al. [US 7266847 B2].

Soumiya disclose claim 2. The information processing device according to claim 1, wherein the receive part receives a first file, which is encrypted, from the user terminal, the decryption part decrypts the first file [see FIG.1, where Soumiya disclose DECRYPTION UNIT 32 that “decrypts received encrypted mail” (par.0044)], which is encrypted, and a convert part see FIG.6, where Soumiya disclose REFORMAT INTO PLAINTEXT MAIL S29 (par.056)].

Soumiya does not; but, Pauker, analogues art, disclose that can be displayed by a browser of the user terminal is provided [see FIG.4, where Pauker disclose WEB BROWSER 84 that display decrypted content 86 (col.17, lines 31—61)].
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Soumiya by incorporating the displaying browser of Pauker for the benefit of encrypting and decrypting Messages using remote services.

Soumiya in view of Pauker further disclose claim 3. The information processing device, according to claim 2, further comprising a transmit part that transmits information to the user terminal [see FIG.1, where Soumiya disclose MAIL TRANSMITTING UNIT 40 that “transmits the received mail stored in the mail storage unit” (par.0044)]; and an encryption part that encrypts the second file, wherein the transmit part transmits the second file, which is encrypted by the encryption part, to the user terminal [see FIGS.4 and 7, where Soumiya disclose ENCRYPTED MAIL S21 and ENCRYPTION UNIT 208 (par.0056, 0068)]. 

Soumiya in view of Pauker further disclose claim 4. The information processing device, according to claim 3, further comprising an erasing part that erases the second file, which is see FIG.19, where Soumiya disclose DELETE DECRYPTED FILE S313 (par. 0104)]

Claims 5 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Soumiya” et al. [US 2006/0112271 A1] in view of “Pauker” et al. [US 7266847 B2], and further in view of “HEINRICH” et al. [US 9577996 B2].

Soumiya in view of Pauker further disclose claim 5. The information processing device, according to claim 2, further comprising a transmit part that transmits information to the user terminal [see FIG.1, where Soumiya disclose MAIL TRANSMITTING UNIT 40 that “transmits the received mail stored in the mail storage unit” (par.0044)], 

Soumiya in view of Pauker fail; but, HEINRICH, analogues art, disclose wherein the receive part receives partial information of the second file, which is encrypted, from the user terminal, the decryption part decrypts the partial information of the second file, which is encrypted, received from the user terminal, and the transmit part transmits the partial information of the second file, which is decrypted, to the user terminal [see “partial file” (Abstract) and FIGS. And 3, where HEINRICH disclose partial file 105, splitting … 220]. 
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Soumiya/Pauker by incorporating the partial file teaching of HEINRICH for the benefit of encrypting remote data storage carried out from a computer system, even more particularly from a client computer.

Soumiya in view of Pauker further disclose claim 6. The information processing device, according to claim 5, wherein the receive part receives the partial information of the second file, which is encrypted, from the user terminal, in units of n-bytes ("n" is an integer of 10,240 or more), the decryption part decrypts the partial information of the second file [see “partial file” (Abstract) and FIGS. 2 and 3, where HEINRICH disclose partial file 105, splitting … 220], which is encrypted and received from the user terminal, in units of n-bytes, and the transmit part transmits the partial information of the second file, which is decrypted, to the user terminal in units of n-bytes [see par.0194 of Pauker]. 
The motivation to combine is the same as that of claims 1 and 5 above.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Soumiya” et al. [US 2006/0112271 A1] in view of “Pauker” et al. [US 7266847 B2], further in view of “Keech” [US 2002/0095589 A1].

Soumiya in view of Pauker further disclose claim 7. The information processing device, according to claim 2. Soumiya in view of Pauker fail; but, Keech, analogues art, disclose wherein the first file is wrapped in a wrapped file having a predetermined extension, and when the wrapped file is executed, the receive part receives information from the user terminal [Keech discloses wrapped data file (Abstract); ]. 
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Soumiya/Pauker by incorporating the file wrapping teaching of Keech for the benefit of confirming that an .
 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Soumiya” et al. [US 2006/0112271 A1] in view of “HEINRICH” et al. [US 9577996 B2].

Soumiya disclose claim 9. The information processing device, according to claim 1, further comprising a transmit part that transmits information to the user terminal [see FIG.1, where Soumiya disclose MAIL TRANSMITTING UNIT 40 that “transmits the received mail stored in the mail storage unit” (par.0044)], 

Soumiya fail; but, HEINRICH, analogues art, disclose, wherein the receive part receives partial information of a third file, which is encrypted, from the user terminal, the decryption part decrypts the partial information of the third file, which is encrypted, and the transmit part transmits the partial information of the third file, which is decrypted, to the user terminal [see “partial file” (Abstract) and FIGS. And 3, where HEINRICH disclose partial file 105, splitting … 220]. 
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Soumiya by incorporating the partial file teaching of HEINRICH for the benefit of encrypting remote .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Soumiya” et al. [US 2006/0112271 A1] in view of “HEINRICH” et al. [US 9577996 B2], and further in view of “Pauker” et al. [US 7266847 B2].

Soumiya in view of HEINRICH further disclose claim 10. The information processing device, according to claim 9. Soumiya/HEINRICH do not; but, Pauker, analogues art, disclose wherein the third file is in a format that can be displayed by a browser of the user terminal  [see FIG.4, where Pauker disclose WEB BROWSER 84 that display decrypted content 86 (col.17, lines 31—61)]. 
Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Soumiya/HEINRICH by incorporating the displaying browser of Pauker for the benefit of encrypting and decrypting Messages using remote services.

13. (Canceled) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892: And, Ko: US 9619665 B2 is a related art directed to method for adding dynamic labels to a file and encrypting the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571)270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/AMARE F TABOR/Primary Examiner, Art Unit 2434